Citation Nr: 0526995	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  04-22 048	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the March 16, 2005, delimiting date for education 
benefits under the Montgomery GI Bill, Chapter 30, Title 38 
of the United States Code, is correct?




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The veteran served on active duty from June 1974 to December 
1980 and from January 1983 to March 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that March 16, 2005, was 
the correct delimiting date for education benefits under the 
Montgomery GI Bill, Chapter 30 of the United States Code.


FINDINGS OF FACT

1.  The veteran served on active duty from June 18, 1974, to 
December 24, 1980, and from January 10, 1983, to March 31, 
1997.

2. The veteran's initial delimiting date for chapter 30 
educational assistance benefits was March 31, 2007.

3.  The RO reduced the veteran's delimiting date by the 
number of days (746) he was not on active duty between 
December 24, 1980, and January 10, 1983. 

4. The veteran's adjusted delimiting date is March 16, 2005.


CONCLUSION OF LAW

The veteran's delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38 of the United 
States Code is March 16, 2005.  38 U.S.C.A. 
§§ 3011, 3031, 3452, 3462 (West 2002); 38 C.F.R. §§ 21.7044, 
21.7050 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The matter on appeal to the Board is legal in nature as its 
outcome is determined by the application of the law and 
regulations rather than by the weighing and evaluation of 
evidence.  Given the nature of the issue, procurement of 
additional evidence would not strengthen the veteran's claim.  
The VCAA does not affect matters on appeal when the question 
is limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Smith v. Gober, 
14 Vet. App. 227, 231-32 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending 
matter and could have no application as a matter of law).  
Consequently, no further procedural or substantive action 
pursuant to the VCAA is required.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable, the Board observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The record reflects that the veteran has been 
informed of the various requirements of law pertaining to his 
appeal in the April 2004 statement of the case (SOC).  In 
addition, he has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  In his 
substantive appeal (VA Form 9), he specifically declined a VA 
hearing.  See VA Form 9, dated June 7, 2004, 2004.  The Board 
accordingly finds that due process considerations have been 
satisfied.

Applicable Laws

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).

The law generally provides that educational assistance or 
supplemental educational assistance will not be provided to a 
veteran beyond ten years from the later of (i) the date of 
the veteran's last discharge or release from a period of 
active duty of 90 days or more of continuous service; or (ii) 
the date of the veteran's last discharge or release from a 
shorter period of active duty if the discharge or release is 
because of a service-connected disability, a medical 
condition which preexisted such service and which VA 
determines is not service connected, hardship, or involuntary 
for the convenience of the Government after October 1, 1987, 
as the result of a reduction in force.  See 38 U.S.C.A. § 
3031(a) (West 2002); 38 C.F.R. § 21.7050(a) (2004).

For individuals whose eligibility is based on 38 U.S.C.A. § 
3011(a)(1)(B)(i) [i.e., conversion from Chapter 34], however, 
the ten-year period of eligibility is reduced by the amount 
of time equal to the time that the veteran was not serving on 
active duty during the period beginning January 1, 1977, and 
ending June 30, 1985. 
38 U.S.C.A. § 3031(e); 38 C.F.R. § 21.7050(b).

Analysis

The facts in this case are not in dispute.  As noted above, 
the veteran served on active duty from June 18, 1974, to 
December 24, 1980, and from January 10, 1983, to March 31, 
1997.  Based on the veteran's final discharge from service on 
March 31, 1997, his basic delimiting date before adjustment 
would be March 31, 2007. However, he was not on active duty 
from December 24, 1980, to January 10, 1983.  Pursuant to the 
law and regulation cited above, 38 U.S.C.A. § 3031(e) and 38 
C.F.R. § 21.7050(b), the RO adjusted the veteran's delimiting 
date by subtracting the 746 days that he was not on active 
duty.  As a result, the delimiting date was calculated to be 
March 16, 2005.

The veteran does not dispute the accuracy of the RO's 
calculation of the delimiting date.  Rather, he contends that 
at his active duty out-briefing in December 1996, he was 
informed that he had ten years of eligibility after his 
discharge from service.  He further indicated that the VA 
counselor knew of his break in service and did not inform him 
that such break in service would be subtracted from that ten-
year period. 

The veteran feels that he is being treated unfairly and 
indicates that had he known of the reduction of time limits 
he would have used the benefits before.  Specifically, he 
contends that the following extenuating circumstances led to 
the delay in his use of education benefits.  He indicated 
that he was enrolled in Edmonds Community College between 
2000 and 2001 and did not apply for VA educational benefits 
because at the time the cost of tuition was affordable and he 
wanted to save his benefits for graduate school.  He also 
asserts that he was going to start his graduate program at 
Seattle University beginning in the Fall of 2001, but because 
of the events that transpired on September 11, 2001, his job 
at The Boeing Company was significantly impacted.  The 
veteran concludes that had he been aware that his VA 
educational benefits would expire before April 2007, he would 
have started his graduate program no later than the Spring of 
2002. 

The Board acknowledges the veteran's arguments and has no 
reason whatsoever to doubt his accuracy as to what occurred.  
However, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is 
bound by them.  Inaccurate advice does not create any legal 
right to benefits where such benefits are otherwise 
precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 
(1995); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
("[e]rroneous advice given by a government employee cannot be 
used to estop the government from denying benefits.").

In essence, the veteran appears to be raising an argument 
couched in equity, in that he contends that it is unfair to 
deny him educational benefits merely because of his broken 
period of service.  The Board is certainly sympathetic to 
such an argument. However, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on its application of the law to the 
pertinent facts.  In this case, the governing law and 
regulations require the original delimiting date of March 31, 
2007, be reduced by 746 days, resulting in a properly 
adjusted delimiting date of March 16, 2005.

In short, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The benefit sought on appeal is accordingly 
denied.

ORDER

Because the assigned delimiting date of March 16, 2005, for 
the use of educational assistance benefits available under 
Chapter 30, Title 38, of the United States Code is correct, 
the appeal is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


